     TASHA PARIS CHALFANT (SBN 207055)
 1   THE LAW OFFICE OF TASHA PARIS CHALFANT
     5701 Lonetree Blvd., Suite 312
 2   Rocklin, California 95765
 3
     Tel. (916) 444-6100
     Fax (916) 930-6093
 4   E-mail: tashachalfant@gmail.com
 5   Attorney for Defendant
     RAUL BARAJAS
 6
                         IN THE UNITED STATES DISTRICT COURT FOR THE
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                      )       No. 2:18-CR-0009 TLN
10                                                  )
                                                    )       STIPULATION REGARDING
11          Plaintiff,                              )       EXCLUDABLE TIME PERIODS UNDER
                                                    )       SPEEDY TRIAL ACT; FINDINGS AND
12   v.                                             )       ORDER
                                                    )
13
     RAUL BARAJAS,                                  )
     ISRAEL COVARRUBIAS,                            )
14
     MILTON ESCOBEDO, and,                          )
     JOSE MADRIGAL-VEGA,                            )
15                                                  )
                                                    )
16          Defendants.                             )
17
                                            STIPULATION
18
            Plaintiff United States of America, by and through its counsel of record Assistant United
19
     States Attorney JUSTIN LEE, and the Defendant, RAUL BARAJAS, by and through his counsel
20

21
     of record TASHA CHALFANT, and ISRAEL COVARRUBIAS, by and through his counsel of

22   record ALIN CINTEAN, and Defendant, MILTON ESCOBEDO, by and through his counsel of
23   record MICHAEL HANSEN, and Defendant, JOSE MADRIGAL-VEGA, by and through his
24
     counsel of record CLEMENTE JIMENEZ, hereby stipulate and request that the Court make the
25
     following findings and Order as follows:
26

27          1.      By previous order, this matter was set for status conference on July 25, 2019.

28                       STIPULATION AND ORDER FOR CONTINUANCE OF STATUS HEARING

                                        AND FOR EXCLUSION OF TIME

                                                        1
            2.      By this stipulation, the defendant now moves to continue the status conference until
 1

 2   September 12, 2019, at 9:30 a.m., and to exclude time between July 25, 2019, and September 12,

 3   2019, under Local Code T4. Plaintiff does not oppose this request.
 4
            3.      The parties agree and stipulate, and request that the Court find the following:
 5
            a.      The government has represented that the discovery associated with this case
 6

 7
     includes approximately 14,000 pages of investigative reports in electronic form and many audio

 8   and video recordings. All of this discovery has been either produced directly to counsel or made
 9   available for inspection and copying.
10
            b.      Counsel for the defendant desires additional time to review the discovery, conduct
11
     research, consult with her client, conduct investigation, discuss potential resolution, and to
12

13   otherwise prepare for trial in this matter.

14          c.      Counsel for the defendant believes that failure to grant the above-requested
15
     continuance would deny her the reasonable time necessary for effective preparation, taking into
16
     account the exercise of due diligence.
17
            d.      The government does not object to the continuance.
18

19          e.      Based on the above-stated findings, the ends of justice served by continuing the

20   case as requested outweigh the interest of the public and the defendant in a trial within the original
21
     date prescribed by the Speedy Trial Act.
22
            f.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
23

24
     et seq., within which trial must commence, the time period of July 25, 2019, to September 12,

25   2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code
26   T4] because it results from a continuance granted by the Court at defendant’s request on the basis
27

28                     STIPULATION AND ORDER FOR CONTINUANCE OF STATUS HEARING

                                         AND FOR EXCLUSION OF TIME

                                                       2
     of the Court's finding that the ends of justice served by taking such action outweigh the best interest
 1

 2   of the public and the defendant in a speedy trial.

 3                   4.       Nothing in this stipulation and order shall preclude a finding that other
 4
     provisions of the Speedy Trial Act dictate that additional time periods are excludable from the
 5
     period within which a trial must commence.
 6

 7
             All counsel has reviewed this proposed order and authorized Tasha Chalfant to sign it on

 8   their behalf.
 9   IT IS SO STIPULATED.
10
     Dated: July 23, 2019                           by:       /s/Tasha Chalfant for
11                                                            JUSTIN LEE
                                                              Assistant U.S. Attorney
12
                                                              Attorney for Plaintiff
13
     Dated: July 23, 2019                           by:       /s/Tasha Chalfant
14                                                            TASHA CHALFANT
                                                              Attorney for Defendant
15
                                                              RAUL BARAJAS
16
     Dated: July 23, 2019                           by:       /s/Tasha Chalfant for
17                                                            ALIN CINTEAN
                                                              Attorney for Defendant
18
                                                              ISRAEL COVARRUBIAS
19
     Dated: July 23, 2019                           by:       /s/Tasha Chalfant for
20                                                            MICHAEL HANSEN
                                                              Attorney for Defendant
21
                                                              MILTON ESCOBEDO
22
     Dated: July 23, 2019                           by:       /s/Tasha Chalfant for
23                                                            CLEMENTE JIMENEZ
24
                                                              Attorney for Defendant
                                                              JOSE MADRIGAL-VEGA
25

26

27

28                        STIPULATION AND ORDER FOR CONTINUANCE OF STATUS HEARING

                                         AND FOR EXCLUSION OF TIME

                                                          3
 1                                                ORDER
 2          The Court, having received, read, and considered the stipulation of the parties, and good
 3   cause appearing therefrom, adopts the stipulation of the parties in its entirety as its order. Based
 4   on the stipulation of the parties and the recitation of facts contained therein, the Court finds that
 5   the failure to grant a continuance in this case would deny defense counsel reasonable time
 6   necessary for effective preparation, taking into account the exercise of due diligence. The Court
 7   finds that the ends of justice to be served by granting the requested continuance outweigh the
 8   best interests of the public and the defendant in a speedy trial.
 9          The Court orders that the time from the date of the parties' stipulation, July 25, 2019, to
10   and including September 12, 2019, status conference hearing date shall be excluded from
11   computation of time within which the trial of this case must be commenced under the Speedy
12   Trial Act, pursuant to 18 U.S.C §3161(h)(7)(A) and (B) (iv), and Local Code T4 (reasonable
13   time for defense counsel to prepare). It is further ordered that the presently set July 25, 2019,
14   status conference shall be continued to September 12, 2019, at 9:30 a.m.
15   IT IS SO FOUND AND ORDERED this 23rd day of July, 2019.
16

17

18

19
                                                           Troy L. Nunley
20                                                         United States District Judge

21

22

23

24

25

26

27

28                     STIPULATION AND ORDER FOR CONTINUANCE OF STATUS HEARING

                                         AND FOR EXCLUSION OF TIME

                                                       4
